EXHIBIT 99.1

Company Contact:  Investor Relations Contacts: Robert S. McMillan  William
Walkowiak, CFA Chief Financial Officer John Nesbett New Horizons Worldwide, Inc.
 Lippert/Heilshorn & Associates (714) 940-8001  (212) 838-3777


NEW HORIZONS ANNOUNCES WAIVER EXTENSION WITH LENDERS

ANAHEIM, Calif. - Jan. 15, 2003 - New Horizons Worldwide, Inc. (Nasdaq: NEWH),
today announced that it has received a waiver extension from its lenders. This
extension with its consortium of lenders, led by Wells Fargo, N.A., extends the
deadline for amending the Company's credit agreement to restructure its debt
from January 15, 2003 to February 18, 2003.

Today’s announcement follows the November 12, 2002 waiver and amendment of the
Company’s credit agreement, which was filed with the Securities and Exchange
Commission with the Company’s quarterly report for the quarter ended September
30, 2002. The waiver and amendment had required that the Company amend its
credit agreement to restructure its debt by January 15, 2003.

About New Horizons
New Horizons Computer Learning Centers, a subsidiary of New Horizons Worldwide,
Inc., was named the world’s largest IT training company by IDC in 2002. Through
its Integrated Learning offering, New Horizons provides customer-focused
computer training choices with a wide variety of tools and resources that
reinforce the learning experience. With more than 270 centers in 49 countries,
New Horizons sets the pace for innovative training programs that meet the
changing needs of the industry. Featuring the largest sales force in the IT
training industry, New Horizons has over 2,000 account executives, 2,400
instructors and over 2,000 classrooms. For more information, visit
www.newhorizons.com.

###